Title: From James Madison to George Salmon, 28 November 1806
From: Madison, James
To: Salmon, George



Sir.
Department of State Novr. 28th. 1806.

I have duly recd. your letter of the 25th. inst., written at the request of the Board of Directors of the Bank of Baltimore, and shall be ready to transmit to the American Plenipotentiary at London, the information which may promote a due enquiry into the case you have stated.  The mode of furnishing the information by a letter from the Bank, accompanied by a recommendation from this Department, will probably be the most expeditious and convenient.  I am &c.

James Madison

